Case 1:13-cv-08916-LAP Document 356 Filed 08/13/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
MARIBEL BAEZ; FELIPA CRUZ; RD., ON BEHALF OF
HER MINOR CHILD, A:S.; on their own behalf and

on behalf of all others similarly situated;

UPPER MANHATTAN TOGETHER, INC.; and

SOUTH BRONX CHURCHES SPONSORING

COMMITTEE, INC.,

Plaintiffs,

13 Civ. 8916 (LAP)
vs.

NEW YORK CITY HOUSING AUTHORITY,

Defendant.

 

DECLARATION OF DOMINIQUE KILMARTIN IN
SUPPORT OF MOTION TO WITHDRAW APPEARANCE

DOMINIQUE KILMARTIN hereby declares:
1. I am currently an associate of the law firm Proskauer Rose LLP, attorneys for
Plaintiffs in the above-referenced matter (“Plaintiffs”). I am admitted to practice pro hac vice in

this matter, and I respectfully submit this Declaration in support of my Motion to Withdraw

Appearance.

2. David A. Picon, Jennifer E. Tarr, and Erin M. Meyer of Proskauer Rose LLP
will continue to represent Plaintiffs in this matter. Accordingly, my withdrawal will not create

any prejudice or delay and will not otherwise affect any dates or deadlines in this action.

3. After August 13, 2021, I will no longer be an associate of Proskauer Rose LLP and

will no longer represent Plaintiffs.
Case 1:13-cv-08916-LAP Document 356 Filed 08/13/21 Page 2 of 2

4. Iam not asserting a retaining or charging lien.

5. I declare under penalty of perjury that the foregoing is true and correct.

New York, New York
August 13, 2021

Respectfully submitted,

/s/ Dominique Kilmartin
Dominique Kilmartin
Proskauer Rose LLP Eleven
Times Square New York,
New York 10036

Tel: (212)-969-3834
Fax: (212) 969-2900
